Title: From Alexander Hamilton to James McHenry, 18 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby. 18th. 1800
          
          Enclosed are the proceedings of the Court Martial in the case of Lieutenant Hoffman.
          I presume there will be no doubt with the President as to the propriety of giving his sanction to the sentence of the Court.
          You will perceive that that part of the Articles of War which relates to the publishing of the offender is recommended to be dispensed with; and I could wish that this recommendation might have its effect.
          The connections of Lieutenant Hoffman are very respectable, Their feelings would be deeply injured by the publication of his name, and as the Court so strongly recommend that this part of the punishment be omitted it is hoped that the thing will meet with the approbation of the President.
           A speedy decision will be satisfactory to all parties.
          With great respect & Esteem I have the honor to be Sir yr. ob. Servt.
          
            A Hamilton
          
          Secy. of War—
        